 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   MANVIR SINGH MANN,                                  Case No. 1:18-cv-00485-EPG-HC

11                  Petitioner,                          ORDER GRANTING RESPONDENT’S
                                                         REQUEST TO FILE FURTHER STATUS
12           v.                                          REPORT
13   DHO ICE,
                                                         (ECF No. 21)
14                  Respondent.

15

16          Petitioner Manvir Singh Mann is proceeding with a petition for writ of habeas corpus

17 pursuant to 28 U.S.C. § 2241 that challenges his immigration detention.

18          On August 10, 2018, Respondent moved to dismiss the petition because Petitioner had

19 been released on bond. (ECF No. 16). On August 17, 2018, Respondent withdrew the motion to
20 dismiss because Immigration and Customs Enforcement obtained a travel document, Petitioner

21 was redetained, and execution of the order of removal was expected to occur within three weeks.

22 (ECF No. 17).

23          On September 6, 2018, Respondent filed a status report, which indicated that U.S.

24 Immigration and Customs Enforcement (“ICE”) is in the process of arranging escorted travel to

25 India to execute Petitioner’s order of removal. (ECF No. 19). ICE anticipated that Petitioner

26 would travel the first week of October. (ECF No. 19-1).
27          On October 10, 2018, Respondent filed a further status report, which states that ICE has

28 experienced additional delay in acquiring the visas necessary for the officers slated to escort


                                                     1
 1 Petitioner to India. (ECF No. 21). The visas are expected within the next three weeks, and ICE

 2 anticipates that Petitioner will travel the first week of November. (ECF No. 21-1). Thus,

 3 Respondent requests to file a further status report by November 13, 2018.

 4         Accordingly, the Court HEREBY ORDERS that Respondent shall file a further status

 5 report on or before November 13, 2018.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    October 11, 2018                          /s/
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
